 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                     ***
 7    BANK OF AMERICA, N.A.,                                    Case No. 2:16-cv-00474-APG-PAL
 8                                             Plaintiff,                  ORDER
             v.
 9                                                                (Mot WD Atty – ECF No. 54)
      BERNINI DR TRUST, et al.,
10
                                             Defendants.
11

12          This matter is before the court on attorney Steven T. Loizzi, Jr.’s Motion to Withdraw as
13   Counsel of Record for Alessi & Koenig, LLC (ECF No. 54).                A Notice of Bankruptcy
14   (ECF No. 30) was filed January 20, 2017 indicating Alessi & Koenig, LLC is in bankruptcy and
15   is now a defunct corporation. Because of the bankruptcy, no one other than the bankruptcy trustee,
16   Shelley Krohn or its bankruptcy attorney, Ryan Alexander, may communicate on behalf of Alessi
17   & Koenig. Mr. Loizzi therefore seeks leave to withdraw as counsel of record.
18          The bankruptcy trustee shall file a status report with the court advising how he/she proposes
19   to proceed with respect to this case.
20          Having reviewed and considered the matter, and for good cause shown,
21          IT IS ORDERED:
22          1.      Mr. Loizzi’s Motion to Withdraw (ECF No. 54) is GRANTED.
23           2.     The Clerk of the Court shall serve the bankruptcy trustee with a notice of this order
24                  and future filings involving Alessi & Koenig, LLC at:
25                  Jeanette McPherson, Esq. and/or Trustee Shelley Krohn, Esq.
                    Schwartzer McPherson
26                  2850 S. Jones Blvd., Ste. 1
                    Las Vegas, NV 89146-5308
27

28
                                                            1
 1   3.    The bankruptcy trustee shall have until January 11, 2019, to file a status report

 2         with the court indicating how he/she proposes to proceed with respect to this case.

 3   DATED this 12th day of December 2018.
 4

 5
                                                PEGGY A. LEEN
 6                                              UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
